      Case 6:20-cv-01265-MK            Document 19        Filed 01/13/21      Page 1 of 2




Ben Miller, OSB #074690
BMiller@eugene-or.gov
Eugene City Attorney's Office
125 East 8th Avenue
Eugene, OR 97401
Telephone: (541) 682-8447
Facsimile: (54 I) 682-5414

Of Attorneys for Defendants
City of Eugene, Sarah Medary,
Samuel Stotts, and Bo Rankin




                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                      EUGENE DIVISION
HASHEEM BOUDJERADA,                              Case No: 6:20-cv-01265-MK
KELSIE LEITH-BOWDEN,
DAMON COCHRAN-SALINAS,
ERIN GRADY, TYLER HENDRY, and
KIRTIS RANESBOTTOM,                              DEFENDANT CITY OF EUGENE'S
                                                 OFFER OF JUDGMENT TO
                      Plaintiffs,                PLAINTIFF KELSIE LEITH-BOWDEN

       V.

CITY OF EUGENE, a municipal
corporation; SARAH MEDARY, SAMUEL
STOTTS, BO RANKIN, and DOES 1-20,


                      Defendants.


 TO: Plaintiff Kelsie Leith-Bowden by and through her attorney Marianne Dugan
     1430 Willamette Street, #359
     Eugene, OR 97401
       Pursuant to Fed. R. Civ. P. 68, defendant City of Eugene hereby offers to allow entry of

judgment as follows: Judgment in favor of plaintiff Kelsie Leith-Bowden and against defendant

City of Eugene in the total sum of $61,000.0 I (Sixty One Thousand Dollars and 01/100 cent)

plus all court costs and reasonable attorney fees incurred by plaintiff Kelsie Leith-Bowden to the

PAGE 1 -DEFENDANT CITY OF EUGENE'S OFFER OF JUDGMENT TO PLAINTIFF
KELSIE LEITH-BOWDEN
      Case 6:20-cv-01265-MK              Document 19                  Filed 01/13/21          Page 2 of 2




date of this offer in an amount to be agreed upon by the parties or, failing agreement, in an

amount determined by the Court. This offer is inclusive of any Doe defendants that are City of

Eugene employees or agents and intended to operate as a bar to plaintiff Kelsie Leith-Bowden

from making further claims against the City or its employees or agents, known or unknown. This

offer is contingent on plaintiff Kelsie Leith-Bowden dismissing her claims (if any) against other

named defendants with prejudice.

       Nothing in this Offer of Judgment shall be construed as an admission of liability. To the

contrary, this Offer of Judgment is made in the interest of judicial economy to the Court, the

parties, and their respective attorneys to settle a lawsuit and to mitigate the risk of attorney fee

exposure under 42 U .S.C. § 1988.

       DATED this 15th day of December 2020.

                                               CITY OF EUGENE



                                               By:     s/ Ben Miller
                                                     Ben Miller, OSB #074690
                                                     BMiller@eugene-or.gov
                                                     Telephone: (541) 682-8447
                                                     Facsimile: (541) 682-5414
                                                     Of Attorneys for Defendants
                                                     City of Eugene, Sarah Medary,
                                                     Samuel Stotts, and Bo Rankin


      Defendant City of Eugene's Offer of Judgment to Plaintiff Kelsie Leith-Bowden is
hereby accepted.     ~


       DATED this    11-_'_
                        day of~                        2020.

                                                        ----,f,L..-_:::___       _____        ~---


                                                                                         '
                                                                             y for plaintif




PAGE 2- DEFENDANT CITY OF EUGENE'S OFFER OF JUDGMENT TO PLAJNTIFF
KELSIE LEITH-BOWDEN
